FILED:  September 20, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
		Petitioners,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent.
(SC S48744)
	On petition to review ballot title.
	Argued and submitted September 12, 2001.
	Margaret S. Olney, Smith, Gamson, Diamond & Olney, Portland,
argued the cause and filed the petition for petitioner.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, argued the cause for respondent. Denise G. Fjordbeck, Assistant Attorney General, Salem, filed the answering memorandum. With her on the answering memorandum were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs and De Muniz, Justices.  
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
		PER CURIAM
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 70 (2002).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035(2)(a)
to (d).  ORS 250.085(5). (1)
		Petitioners challenge only the Attorney General's
summary.  We have considered petitioners' arguments and conclude
that none is well taken.  Accordingly, we certify the following
ballot title to the Secretary of State:

AMENDS CONSTITUTION:  SPECIFIES FACTORS
GOVERNING PUBLIC SCHOOL TEACHER PAY
AND JOB RETENTION; PROHIBITS ANY
CONSIDERATION OF SENIORITY
		RESULT OF "YES" VOTE:  "Yes" vote requires that
school boards use specifically listed and equally
weighted factors in setting teacher pay and job
security; prohibits any consideration of seniority.
		RESULT OF "NO" VOTE:  "No" vote allows school
boards to continue current practice of considering
seniority as a factor in setting teacher pay and in job
security.
		SUMMARY:  Amends Constitution.  Currently, school
boards must consider seniority in the event of layoffs. 
School boards currently also determine criteria for
salary increases.  Measure requires public school
teacher pay and job security to be based only on
listed, equally weighted factors, including teaching
and communication skills, educational credentials,
increase in appropriate student knowledge under
teachers' instruction, work ethic, appropriate
classroom environment, other specified factors, but not
including seniority.  Defines public school teacher. 
Requires retention of teachers with the highest overall
performance and best qualified to teach the assigned
courses, without regard to seniority, when layoff
occurs.  Across-the-board cost of living pay increases
allowed if base pay is performance-based.  Applies to
all collective bargaining agreements entered into after
its effective date.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 2001 Legislative Assembly amended ORS 250.085 in a
respect not relevant to this proceeding.
Return to previous location.